DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statement filed on 05/21/2021 and 03/22/2021                 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20, 23-26 and 28-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20110118545 A1).
Reg. claim 17, Williams disclose robotic surgical system (Figs. 1-4) comprising: 
an instrument chassis assembly (12/68 in Fig. 1A) including an elongated member (24) extending along a chassis axis (see axis 1B),  
a proximal mounting section (68), 
a distal mounting section (see section to the right of an elongated member 24), and 
an instrument interface (18) coupled to the proximal mounting section (68); 
an actuation system (see handles 18 controlling the instrument 14 in Fig. 1A by an actuation system within unit 68) coupled to the proximal mounting section (68); 

a surgical instrument (14/16) including a proximal portion (14) coupled with the instrument interface (by linking 14 to 18 through 12 in Fig. 1A) and a distal portion (16) coupled with the instrument guide (28), the surgical instrument pivotable via the instrument guide relative to the chassis axis (see hinge 30, Figs. 2A-B).
Re. claim 18, William disclose wherein the instrument interface (18) is pivotally coupled to the proximal mounting section (68).  
Re. claim 19, William disclose wherein the instrument interface is coupled to the proximal mounting section by a gimbal (see gimbal assembly in fig. 8B).
  Re. claim 20, William disclose wherein the instrument interface (18) has two degrees of rotational freedom with respect to the proximal mounting section (Fig. 1A and ¶. [0048]).
Re. claim 23, William disclose wherein the instrument guide is slidably coupled to the surgical instrument (see Figs. 2C-E).  
Re. claim 24, William disclose wherein the instrument guide is pivotably coupled to the distal mounting section of the instrument chassis assembly (see Figs. 2C-E).    
Re. claim 25, William disclose wherein the surgical instrument includes a flexible shaft (see flexing part of 14 in fig. 2A).  
Reg. claim 26, William disclose A teleoperational surgical system (Fig. Fig. 2A and fig. 14) comprising: 

a first instrument interface (18) adapted to receive a proximal portion of a first surgical instrument (14); 
a second instrument interface (see the other element 18) adapted to receive a proximal portion of a second surgical instrument (see the other element 14); 
a tether system (Figs. 2-4) tethering a distal portion of the first surgical instrument to the instrument chassis and tethering a distal portion of the second surgical instrument to the instrument chassis (see 14 tethering distal portion of the first surgical instrument 16 to the actuation system in 68 through 12); 
a first interface actuation system (66) coupled between the instrument chassis (68) and the first instrument interface (18), the first interface actuation system configured to move the first instrument interface in at least two degrees of freedom (see movement of the first instrument interface in Fig. 8A); and 
a second interface actuation system coupled between the instrument chassis and the second instrument interface, the second interface actuation system configured to move the second instrument interface in at least two degrees of freedom (see movement of the first instrument interface in Fig. 8A).
Re. claim 28, William disclose wherein the first and second interface actuation systems each include a plurality of gimbals (see gimbals 126 in Fig 9).  
Re. claim 29, William disclose wherein the tether system includes: a first instrument guide (Fig. 3A, 126a ) coupled to the instrument chassis (12) and to the distal portion of the first surgical instrument (43); and a second instrument guide (Fig. 
Re. claim 30, William Figs 2C-E shows instrument guide (28-34) is slidably movable relative to the instrument chassis (12)
Re. claim 31, William Figs 2C-E shows  instrument guide (28-34) is pivotably movable relative to the instrument chassis (due to hinge 34)
Re. claim 32, William Figs 2C-E shows  the instrument chassis (12) includes an elongated member (14b) extending along a chassis axis, a proximal mounting section (42), and a distal mounting section (40).  
Re. claim 33, William Figs 1A shows the first and second instrument interfaces (18) are each coupled to the proximal mounting section (68).
Re. claim 34, William Figs 2A-B shows the instrument chassis includes a central instrument guide member (32) extending along an instrument chassis axis (12), the central instrument guide member configured to receive a third surgical instrument (14b).  
Re. claim 35, William Figs 2A-B shows wherein the linkage system (see 14 linked to the actuation system through 12 ) includes an actuation rod (26) pivotally coupled to the instrument guide (54), and wherein the surgical instrument is pivotable via the instrument guide relative to the actuation rod (see Fig. 4A)
Re. claim 36, William Figs 2A-B shows wherein the instrument guide is slidably movable relative to the chassis axis (see movement 3B in Fig. 3A).
Allowable Subject Matter
4.	Claims 21-22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846